 46.DECISIONS 'OF NATIGNAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced,or coveredby anymaterial.If employees have any question concerningthisnotice or compliancewith itsprovisions,they maycommunicatedirectlywith the Board's Regional Office, 500Book Building,1249Washington Boulevard,Detroit,Michigan, Telephone No.226-3244.The American Oil Company iandResearch and EngineeringProfessional Employees Association,Petitioner.Case No. 13-R-9035.October 6,1965SUPPLEMENTAL DECISION, ORDER, ANDCLARIFICATION OF CERTIFICATIONOn March 1, 1944, the Regional Director for Region 13 issued a.report on cross-check in the above-entitled proceeding, finding and'determining that the Petitioner had been selected as the bargaining:representative of the professional employees in the research department, engineering department, and conservation department of the,Utilities Division at the Whiting, Indiana, refinery of Standard OilCompany (Indiana). On November 17, 1958, the Regional Directorissued a certification of representative in Case No. 13-RC-6206,,certifying the Petitioner as the bargaining representative of the pro-fessional employees in the engineering sections of the supply andtransportation department and general manager sales-operations en-gineering department, at Standard Oil Company's (Indiana) generaloffice, Chicago, Illinois.On December 17, 1963, Research. and Engineering ProfessionalEmployees Association, herein called Petitioner, filed a motion to,clarify the bargaining. unit, alleging that the employees involved inCase No. 13-RC-6206 were incorporated in the prior established unit,.and that differences have arisen between the Petitioner and the Em-ployer with respect to "the supervisory status of certain employees,both as to their designation as supervisory and as to their retention insupervisory status while no longer performing supervisory functions."In its motion, the Petitioner requested the Board to designate the "com-ponent inclusions and exclusions."On January 28,1961, the Employerfiled its answer, requesting the Board to conduct a hearing for thepurpose of ascertaining the facts bearing on the issues involved.On February 26, 1964, the Board issued an order referring the mat-ter to the Regional Director for Region 13 and directing that a hearingbe held for the purpose of taking testimony on the issues raised by themotion. A hearing was held March 12,13, and 20,1964, before Hearing1Name as amendedat thehearing.155 NLRB No. 3. THE AMERICAN OIL COMPANY47Officer Lee D. Vincent. The Hearing Officer's rulings are free fromprejudicial error and are hereby affirmed.The Employer and the Peti-tioner filed briefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].Upon the entire record in the case, the Board finds:The Employer is engaged in the manufacture and distribution ofpetroleum products.As a part of its research operation, the technicalactivities in the chemical and engineering fields are centered in Whit-ing, Indiana.The Petitioner represents all professional employees invarious departments at this location, only one of which, research anddevelopment, is involved in the present proceeding. The dispute under-lying this motion arises over the inclusion or exclusion in the unit ofthe categories of project manager, research supervisor, project man-ager and research supervisor (dual capacity), research associate and-senior research associate, and certain administrative positions.'Project Manager:There are nine employees who are currently clas-sified in the single category of project manager.The Employer con-tends that all project managers are either managerial or supervisory.A typical project manager has the responsibility for defining accu-rately and in detail a technical objective, and for defining a program ofresearch and development to achieve this objective.This involvesconsultation with a "client," such as another department, an affiliated-company, or the Government.He plans the budget, which varies inamounts from about five thousand dollars to several hundred thousand-dollars, and is responsible for adherence to the budget and to the timeschedule.He communicates with the client as to the progress of theproject and submits a final project report to the client.A project-manager makes effective recommendations as to what employees shouldbe assigned to his project team, and is responsible for the work of theemployees so assigned.This responsibility includes assigning theirwork, checking the progress of their work, checking the end result of'theirwork, making annual evaluations of their work performance,and making recommendations for promotions.He can either grantor deny time off to employees assigned to his project and he can alsomake negative recommendations concerning vacation schedules as theyaffect his project.He also handles informal grievances and complaintsof the employees assigned to his project. It is clear from the foregoingP They include analytical supervisor,senior patent advisor, patent advisor, superin-tendent of engineering services,engineering services supervisor,supervisor of automotivelaboratory services, and librarianThe Petitioner has taken the position that the job categories in dispute are neithersupervisory nor managerial and should be included in the unit of professionals. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDthat project managers exercise independent judgment in assigningwork and in responsibly directing employees within their projects.Accordingly, we find that project managers are supervisors within themeaning of the Act and we shall exclude them from the unit.3 In viewof this finding, we deem it unnecessary to determine the alleged mana-gerial status of project managers.Research supervisors.There are 17 employees currently classified inthe single category of research supervisor.The Employer contendsthat all research supervisors should be designated as supervisors.When not serving as a project manager, a research supervisor generallyworks on the preliminary preparation of plans for new projects.Aresearch supervisor generally works by himself, but there are occa-sions when he has a professional or a nonprofessional working withhim. In these instances, he is called upon to rate the quality of theirwork performance. Occasionally, a research supervisor interviews jobapplicants, but before an applicant is hired, he is required to undergoextensive interviewing by others. If an applicant is ultimately hired,it is the result of composite recommendations of a number of people.From the foregoing facts, it appears that research supervisors are pri-marily concerned with research and that in the performance of theirduties they do not normally give responsible direction to other employ-ees nor do they have or exercise other supervisory authority. Suchpreliminary research work as they do may or may not qualify themfor the job of project manager.Nor can their minor role in the hiringprocess be construed as authority effectively to make recommendationson hiring.Accordingly, we find that they are not supervisors withinthe meaning of the Act and we shall include them in the unit.Project mamager and research supervisor:There are 80 employeescurrently considered to be in this dual capacity.Although theEmployer contends that all 80 are actually project managers, there isno showing in the record as to the specific time spent in the managingof a project or time spent in doing research work.We are satisfied,however, that there is sufficient record support for a finding that theemployees in this dual capacity spend a substantial amount of theirwork time in the managing of projects .4Accordingly, as we have8Humble Oil&Refining Company,108 NLRB 1026, 1028.*The record indicates, for example,that an individual may be simultaneously a projectmanager on one project and merely a member of a project team on another projectMember Brown finds not only that the record fails to disclose the specific time spentby any project manager and research supervisor in the managing of projects,but thatthe record likewise fails to establish that the employees in this classification spend asubstantial portion of their time in project managing.That "an individual may be simul-taneously a project manager on one project and merely a member of a project team on.another project" does not,in his opinion,suffice as an indication of that fact.MemberBrown accordingly finds inadequate record support for the exclusion of the classification-on supervisory grounds. THE AMERICAN OIL COMPANY49found that the project managers are supervisors within the meaningof the Act, we find that the employees in this dual capacity are likewisesupervisors and we shall exclude them from the unit.Research associate and senior research associate:There are sixemployees who are neither project managers nor research supervisors,but who have been designated supervisory by the Employer.The"senior" portion of the title is based on ability and higher pay, but thework is the same as that of other research associates.Most of theresearch associates hold doctorate degrees in chemistry, are consid-ered to have a very high level of technical competence, and have hadmany years of experience in research activities.They are unclassedpersonnel and receive an annual salary as distinguished from the per-sonnel who receive a monthly salary. It is clear from the foregoingthat research associates and senior research associates are highly quali-fied personnel, but it also appears that, in the performance of theirresearch work, they do not usually have any employees working undertheir direction and, consequently, they do not have or exercise super-visory authority.Accordingly, we find that research associates andsenior research associates are not supervisors within the meaning of theAct and we shall include them in the unit.Administrative:There are 10 employees who have been designatedsupervisory or managerial by the Employer that fall within this gen-eral category.Two of them, R. W. Klipp and L. E. Green, hold theposition of analytical supervisor and are employed in analyticalresearch involving standardized and inspection tests.Klipp has 10nonprofessionals working under him.He assigns their work, meetswith them daily, receives written reports from them, grants or deniestime off, handles their complaints, makes salary recommendations, andmakes an annual evaluation of their job performances.Green isemployed in analytical research involving hydrocarbons.He also has10 nonprofessionals working under him and his responsibility for themis similar to the responsibility exercised by Klipp.On the basis of theforegoing, it appears that these analytical supervisors responsiblydirect or otherwise have or exercise supervisory authority.Accord-ingly, we find that they are supervisors within the meaning of the Actand we shall exclude them from the unit.There are three employees in this administrative category who theparties stipulated would constitute a separate group at the Whitinglocation under the heading of patent licensing.The Employer con-tends that P. Hill, senior patent advisor, should be excluded as a super-visor or as a managerial employee, and that M. L. Kalinowski and R. F.Maldoon, patent advisors, should be excluded as managerial employ-ees.Hill, as senior patent advisor, is responsible for maintainingliaison for this group with the patent and licensing group in the Chi- 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDcago location.Hill assigns work to the patent advisors, grants ordenies them time off, and discusses their annual job performance rat-ings with the director of technical liaison at the Chicago location.Hillresolves any questions as to which patent advisor should handle a par-ticular assignment, decides the speed at which certain work should behandled, and effectively recommends the choosing of new patent advi-sors.On the basis of the foregoing, we find that the senior patentadvisor is a supervisor and we shall exclude him from the unit. Inview of this finding, we deem it unnecessary to determine whether ornot he would also be excluded on the basis of an alleged managerialstatus.As to the patent advisors, their duties follow a standard pattern.Anidea is presented and the patent advisor to whom it is assigned will thenevaluate the idea and send it to a patent attorney at the Chicago loca-tion.After the patent advisor and the patent attorney have consideredthe legal and the technical aspects of the proposal, they prepare a jointrecommendation for or against filing a patent application with theEmployer's patent application committee.Presentation of the recom-mendation is made by the patent advisor.Maldoon has the additionalduty of handling licensing. In this capacity, he assists in the develop-ment of licenses for new equipment.An end result of such licensingis the securing of royalty revenue for the Employer.Maldoon spendsabout half of his total worktime in this activity and it requires dealingwith other companies.On the basis of the foregoing, we find that thepatent advisors do not formulate, determine, and effectuatemanage-ment policies.Accordingly, we find that they are not managerialemployees and we shall include them in the unit.5There are three employees, J. W. Hammersmith, R. E. Rezny, andW. J. Cerveny, working in engineering services.The Employer con-tends that all three are supervisors. This group of employees is respon-sible for designing and selecting mechanical equipment used to solvevarious problems in the laboratory.Hammersmith has the job titleof superintendent of engineering services.He has five professionalsand six nonprofessionals working under him.He assigns their work,discusseswith them how the work is to be done, grants or denies themtime off,approves their vacation schedules, and makes an annual eval-uation asto their work performances.Rezny has the job title of engi-neering servicessupervisor.He is in charge of the distillation labora-tory which is concerned with the distillation of 'products, feedstocks,or blending of products of feedstocks.He has three nonprofessionalsworking under him.He directs their work, grants or denies themtime off,and makesan annualevaluation of their job performances.s Cf.PeninsularMetal ProductsCorporation,116 NLRB 452, 454;Hughes Tool Com-pany,63 NLRB 1053, 1056. THE AMERICAN OIL COMPANY51He also plans the budget, which averages about $100,000 annually,for the distillation laboratory and has the responsibility for operatingwithin this budget.Cerveny also has the job title of engineering serv-ices supervisor.He is in charge of high pressure facilities.He hasone professional working under him and two craftsmen. The latterkeep the various traits in running order. Cerveny arranges and super-vises the erection of necessary units.He grants or denies time off tothe nonprofessionals working under him and makes an annual evalu-ation of their job performance.He also plans for the budget, whichaverages about $60,000 annually, and has the responsibility for operat-ing within the budget. It is clear from all of the foregoing facts thatthe superintendent of engineering services and the engineering servicessupervisors not only responsibly direct employees but have or exerciseother supervisory authority.Accordingly, we find that the superin-tendent of engineering services and the engineering services super-visors are supervisors within the meaning of the Act and we shallexclude them from the unit.There is another employee, E. L. Gregory, working in engineeringservices, who the Employer contends is a supervisor.He is concernedwith seeing that routine engine tests in the automotive laboratory areconducted.He has the job title of supervisor of automotive laboratoryservices and has two nonprofessionals working under him.He assignstheir work, grants or denies them time off, makes an annual evaluationof their job performances, and can effectively recommend overtimework for them and also salary increases.He plans the budget for theautomotive laboratory and has the responsibility for operating withinthis budget. It is clear from the foregoing facts that the supervisorof automotive laboratory services responsibly directs and otherwisesupervises the employees assigned to work with him.Accordingly, wefind that the supervisor of automotive laboratory services is a super-visor within the meaning of the Act and we shall exclude him from theunit.The remaining employee in the administrative category is thelibrarian,R. N. Witzeman. The Employer contends that she is asupervisor.She has the responsibility for running the library.Thisresponsibility includes planning the budget, making purchases, andeffectively recommending the hiring of any necessary additional help.She has three library assistants assigned to her, and she grants ordenies them time off, makes an annual evaluation as to their perform-ances, approves their vacation schedules, and handles their grievances.It is also clear from the foregoing facts that the librarian responsiblydirects and otherwise exercises supervisory authority over these libraryassistants.Accordingly, without passing upon her professional status,we find that the librarian is a supervisor and we shall exclude her fromthe unit.212-809-66-vol155-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board clarified the certification by specifically includingtherein the job categories of research supervisor, research associate andsenior research associate, and patent advisor, and by specifically exclud-ing the job categories of project manager, project manager and re-search supervisor (dual capacity), analytical supervisor, senior patentadvisor, superintendent of engineering services, engineering servicessupervisor,supervisorofautomotive laboratory services, andlibrarian.]HeightsThrift-Way,Inc.andRetail Clerks Union No. 7, RetailClerks International Association,AFL-CIO.Case No. 27-CA-1736.October 7, 1965DECISION AND ORDEROn June 18, 1965, Trial Examiner Alba B. Martin issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in certain unfair labor practices within the meaning of theNational Labor Relations Act, as amended, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersJenkins and Zagorial.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and brief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.[The Board adopted the Trial Examiner's RecommendedOrder.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with the General Counsel and Respondent represented by coun-sel,was heard before Trial Examiner Alba B.Martin in Denver,Colorado, onMarch 26, 1965, on complaint of the General Counsel and answer of Heights Thrift-Way, Inc., Respondent herein.'The issues litigated were whether Respondentviolated Section 8(a)(1) of the Act by threatening and committing acts of violenceand intimidation against the persons of union agents engaged in peaceful picketingat Respondent's premises in the presence of or in a manner so that such acts would'The original charge was filed by the Union on December 21, 1964.The amendedcharge wasfiled by the Union on February 16, 1965.155 NLRB No. 9.